 Case 2:18-cv-09276-DMG-PLA Document 13 Filed 11/14/18 Page 1 of 3 Page ID #:86



 1   ARNOLD & PORTER KAYE SCHOLER LLP
 2   JOHN C. ULIN (SBN 165524)
     john.ulin@arnoldporter.com
 3   777 South Figueroa Street, 44th Floor
 4   Los Angeles, CA 90017
     T: (213) 243-4000
 5   F: (213) 243-4199
 6
     JABA TSITSUASHVILI (SBN 309012)
 7   jaba.tsitsuashvili@arnoldporter.com
 8   601 Massachusetts Avenue NW
     Washington, DC 20001
 9   T: (202) 942-5000
10   F: (202) 942-5999

11                        UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA

13   CLAUDIA SARAHI RUEDA VIDAL,                     No. 2:18-cv-09276-DMG (PLAx)
14
                        Plaintiff,                   PROOF OF SERVICE
15
16        vs.

17   U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. CITIZENSHIP AND
     IMMIGRATION SERVICES; U.S.
19   IMMIGRATION AND CUSTOMS
20   ENFORCEMENT; U.S. CUSTOMS AND
     BORDER PROTECTION; U.S. BORDER
21   PATROL; LEE FRANCIS CISSNA,
22   Director of USCIS, in his official capacity;
     KATHY A. BARAN, Director of USCIS
23   California Service Center, in her official
24   and individual capacities; ANDREW K.
     BOLTON, DANIEL BRIGHTMAN, and
25   DOES 1 through 10, USCIS agents and
26   U.S. Border Patrol officers, in their
     individual capacities,
27
28                      Defendants.


                                        PROOF OF SERVICE
 Case 2:18-cv-09276-DMG-PLA Document 13 Filed 11/14/18 Page 2 of 3 Page ID #:87



 1         I, Jiselle Seegars, declare:
 2         1.     I am a citizen of the United States and am over the age of eighteen. I am
 3   not a party to the above-captioned action. The following facts are within my
 4   knowledge and, if called to testify as a witness, I would testify competently thereto.
 5         2.     On November 9, 2018, I served true and correct copies of the Summons,
 6   Civil Case Cover Sheet, Complaint, Notice of Interested Parties, Notice of
 7   Assignment to Judge, and Initial Standing Order in the above-captioned action, via
 8   the United States Postal Service, Certified Mail, to the following:
 9         Office of the Attorney General
           U.S. Department of Justice
10         950 Pennsylvania Avenue NW
           Washington, DC 20530-0001
11
           Civil Process Clerk
12         United States Attorney’s Office
           Central District of California
13         300 North Los Angeles Street Suite 7516
           Los Angeles, CA 90012
14
           U.S. DEPARTMENT OF HOMELAND SECURITY
15         Office of General Counsel, U.S. Department of Homeland Security
           Mail Stop 0485
16         245 Murray Lane SW
           Washington, DC 20528-0485
17
           U.S. CITIZENSHIP AND IMMIGRATION SERVICES
18         Office of Chief Counsel, U.S. Citizenship and Immigration Services
           20 Massachusetts Avenue NW
19         Washington, DC 20529
20         U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
           Office of Chief Counsel, U.S. Immigration and Customs Enforcement
21         Mail Stop 5902
           500 12th Street SW
22         Washington, DC 20536-5902
23         U.S. CUSTOMS AND BORDER PROTECTION
           Office of Chief Counsel, U.S. Customs and Border Protection
24         1300 Pennsylvania NW
           Washington, DC 20229
25
           U.S. BORDER PATROL
26         Office of Chief Counsel, U.S. Customs and Border Protection
           1300 Pennsylvania NW
27         Washington, DC 20229
28


                                          PROOF OF SERVICE
Case 2:18-cv-09276-DMG-PLA Document 13 Filed 11/14/18 Page 3 of 3 Page ID #:88
